Case 18-69019-lrc    Doc 69    Filed 07/24/19 Entered 07/24/19 09:22:04       Desc Main
                               Document      Page 1 of 25




  IT IS ORDERED as set forth below:



  Date: July 23, 2019

                                                             _____________________________________
                                                                        Lisa Ritchey Craig
                                                                   U.S. Bankruptcy Court Judge

 _______________________________________________________________


                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN THE MATTER OF:                        :      CASE NUMBER
                                         :
MARVELAY, LLC,                           :      18-69019-LRC
                                         :
                                         :      IN PROCEEDINGS UNDER
                                         :      CHAPTER 7 OF THE
      Debtor.                            :      BANKRUPTCY CODE

                                             ORDER

      On April 11, 2019, the Court held an evidentiary hearing on the Motion for

Authority for Trustee to Consent to Entry of Judgment and Order for Permanent Injunction

with Respect to State Court Proceedings under the Georgia Fair Business Practices Act (the

“Motion for Authority”) (Doc. 46) and the Motion for Approval of Agreement with the

State of Georgia Regarding Modification of the Automatic Stay, Allowance of State

Claims, Disbursements to Holders of Consumer Claims, and Other Matters Under Federal
Case 18-69019-lrc     Doc 69   Filed 07/24/19 Entered 07/24/19 09:22:04        Desc Main
                               Document      Page 2 of 25




Rule Of Bankruptcy Procedure 4001(D)(1)(A)(III) and 11 U.S.C. § 105 (the “Motion for

Approval,” and collectively with the Motion for Authority, the “Motions”) (Doc. 53), filed

by Martha Miller, Chapter 7 Trustee (“Trustee”).

      Trustee seeks to settle a dispute with the State of Georgia (the “State”) regarding

certain prepetition actions taken by Marvelay, LLC (“Debtor”), which the State contends

violated the Georgia Fair Business Practices Act (the “GFBPA”). An objection to the

Motions was raised by Asta Quattrocchi (“Quattrocchi”) and supported by Debtor. The

Court has subject matter jurisdiction over this core proceeding. See 28 U.S.C. § 1334(b);

§ 157(a); § 157(b)(2)(A).

                     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      On November 9, 2018 (the “Petition Date”), Debtor filed a voluntary petition under

Chapter 7 of the Bankruptcy Code (the “Petition”). Shortly thereafter, the State filed a

Motion for Clarification of the Applicability of the Automatic Stay or, in the Alternative,

for Relief from the Automatic Stay (the “State’s Motion for Relief”). (Doc. 7).

      According to the State’s Motion for Relief, Debtor’s bankruptcy filing interrupted

the State’s action to enforce the GFBPA against Debtor and other individuals, including

Erran Yearty, Quattrocchi, and Thomas Rickey Bray, Jr. (collectively, the “Defendants”),

which was filed on July 17, 2018, and was pending in the Superior Court of Cobb County,

Georgia (the “Action”) on the Petition Date. According to the State’s complaint filed in

                                            2
Case 18-69019-lrc            Doc 69        Filed 07/24/19 Entered 07/24/19 09:22:04                        Desc Main
                                           Document      Page 3 of 25




the Action, the Defendants controlled approximately 4,700 internet domain names through

which Debtor offered goods and services to consumers using “false and misleading

representations about its identity and the service it actually provides,” Debtor mispresented

and failed to inform consumers of material terms and conditions of their purchases, and

failed to secure reservations for services to be provided by third party vendors and paid for

by consumers. The State also alleged that Debtor’s agents and employees posted false

reviews on the internet to “bolster the false impression that Debtor’s nonexistent businesses

provide services to consumers at a specific geographical location,” and that Debtor’s

conduct violated O.C.G.A. § 10-1-393(b), which prohibits the causing of actual confusion

or actual misunderstanding as to the source, sponsorship, approval, or certification of goods

or services; the advertising of goods or services with intent not to sell them as advertised;

and representations that goods or services have sponsorships, approval, characteristics,

uses, benefits, or quantities that they do not have.1

         The State’s Motion for Relief contended that a discovery dispute remained pending

in the Action on the Petition Date. Attached to the State’s Motion for Relief was a copy of

1
   See O.C.G.A. § 10-1-397(b) (“Whenever it may appear to the Attorney General that any person is using, has used,
or is about to use any method, act, or practice declared by this part or by regulations made under Code Section
10-1-394 to be unlawful and that proceedings would be in the public interest, whether or not any person has actually
been misled, . . . upon a showing by the Attorney General in any superior court of competent jurisdiction that a person
has violated or is about to violate [the GFBPA], the court may enter or grant any or all of the following relief: . . . (B)
A civil penalty of up to a maximum of $5,000.00 per violation of [the GFBPA]; . . . (D) Restitution to any person or
persons adversely affected by a defendant's actions in violation of this part; . . . or (F) Other relief as the court deems
just and equitable.” O.C.G.A. § 10-1-397(b).

                                                            3
Case 18-69019-lrc             Doc 69       Filed 07/24/19 Entered 07/24/19 09:22:04                          Desc Main
                                           Document      Page 4 of 25




an order entered on October 11, 2018, by Judge Childs in the Action (the “Action Order”).

In the Action Order, Judge Childs sanctioned the Defendants for certain discovery conduct

by ordering that Defendants allow and pay for a third-party vendor to conduct a forensic

examination and data extraction of all of Defendants’ computers and databases no later

than November 12, 2018. The State further contended that Debtor failed to comply with

the Action Order prior to filing the Petition and had engaged in additional spoliation of

evidence relevant to the Action. See Exh. T-3.2 For these reasons, the State requested an

order from this Court concluding that the bankruptcy case had not stayed the Action, or,


2
  The parties stipulated to the authenticity of all exhibits. When the Trustee moved for admission of Trustee’s
Exhibits 1 through 7, 9, 10, and 13, Quattrocchi objected on the basis of hearsay, legal conclusion, cumulativeness,
argumentativeness, lack of relevance, and the continuing witness rule. The Court has considered Exhibits T-2
(Amended Complaint), T-3 (Order for Sanctions), T-4 (Order on Contempt), T-5 (Second Order for Sanctions), and
T-6 (Order Regarding Default) for the purpose of determining what factual allegations and legal claims the State has
made and the status of the litigation. The exhibits are relevant for these purposes and are not cumulative, as the
Trustee testified only that she considered the documents not as to their contents. Further, the documents are not
hearsay. Exhibits T-3, T-4, and T-5 are orders that establish the status of litigation, United States v. Dupree, 706 F.3d
131, 137 (2d Cir. 2013) (“[T]he question whether a court's command imposes legal obligations on a party is outside
the hearsay rule's concerns.”), and the Court has considered the Complaint to determine which facts would be deemed
admitted if the Trustee failed to settle, rather than for the truth of its allegations. As to the continuing witness rule, it
is applied by Georgia trial courts to prevent otherwise admissible written evidence from being sent to the jury room out
of concern that doing so will result in “undue emphasis” being “placed on written testimony.” Clark v. State, 284 Ga.
354, 355, 667 S.E.2d 37, 39 (2008). The Court has found nothing in its research to suggest that this rule applies under
the Federal Rules of Evidence. “A federal district court applies the Federal Rules of Evidence because these rules are
considered procedural, regardless of the source of the law that governs the substantive decision.” MCC-Marble
Ceramic Ctr., Inc., v. Ceramica Nuova d'Agostino, S.p.A., 144 F.3d 1384, 1389 n.13 (11th Cir. 1998) (citing
Farnsworth on Contracts § 7.2 at 196 & n.16 (citing cases)). Further, the continuing witness rule applies only to
writings “when the evidentiary value of the writings depends on the credibility of the writer.” Sagenich v. State, 255
Ga. App. 663, 556 S.E.2d 327 (2002); see also Ga. Handbook Criminal Evidence § 6:28 (noting that the rule generally
applies to “answers to written interrogatories, written dying declarations and signed statements of guilt”). As noted
above, the purpose for which the Court has considered the exhibits does not depend on the credibility of their writer.
Rather, the Court is concerned with the legal effect of statements that were made in orders and pleadings in the Action,
and the exhibits are, therefore, “independent and original evidence, in and of itself” of these statements. Sagenich,
255 Ga. App. at 665.


                                                             4
Case 18-69019-lrc     Doc 69    Filed 07/24/19 Entered 07/24/19 09:22:04         Desc Main
                                Document      Page 5 of 25




alternatively, modifying the automatic stay to permit the Action to continue.

       On December 14, 2018, the Court entered an order granting the State’s Motion for

Relief (Doc. 31), ordering that, pursuant to § 362(b)(4), the Petition did not stay the Action

and, therefore, the State may continue with the Action “for all purposes that are necessary

to complete discovery, pursue pre-trial motions, and otherwise bring the matter before the

Superior Court or a jury for the purposes of obtaining injunction relief and an award of civil

penalties and consumer restitution” and that the State “may enforce all judgments entered

in the [Action], other than orders that require payment by the Debtor.”

       On December 17, 2018, the State Court granted the State’s second motion for

sanctions and struck the answer filed by Debtor in the Action and ordered that “upon entry

of default, Plaintiff may file a motion for default judgment against [Debtor] . . . . seeking

entry of an Order granting penalties, restitution, attorney’s fees and costs, and other

equitable relief as authorized under O.C.G.A. § 10-1-397.” See Exh. T-5. On January 10,

2019, the State Court recognized Debtor’s default and scheduled a trial on damages for

February 11, 2019. See Exh. T-6.

       On February 8, 2019, the Trustee filed the Motion for Authority, which sought “an

Order granting the Trustee authority to consent to entry of [a] proposed Injunction Order

and Consent Order on behalf of the Debtor and the Bankruptcy Estate” in the Action that

would resolve the State’s claim against Debtor and assist the Trustee in the administration

                                              5
Case 18-69019-lrc     Doc 69    Filed 07/24/19 Entered 07/24/19 09:22:04         Desc Main
                                Document      Page 6 of 25




of the case.

       The Trustee and the State proposed an Injunction Order that would have been

entered by the State Court against all of the Defendants. The Injunction Order would have

made numerous findings of fact and conclusions of law regarding the Defendants’ business

activities in support of the relief granted in the Injunction Order—a permanent injunction

against Defendants’ engaging in certain conduct while advertising, marketing, promoting,

and selling goods and services. The Injunction Order would have specifically stated that the

Injunction Order “shall not have any preclusive effect on any rights of the Bankruptcy

Estate to pursue any and all claims, including but not limited to, any fraudulent conveyance

claims and alter ego claims against any third parties, including the other Defendants in this

action” and that the “findings of facts and conclusions of law contained herein shall not be

binding on the Debtor or Trustee in any other action and is not intended to prejudice or

estop any claim that the Trustee, Debtor or the Bankruptcy Estate may pursue against any

third party including the other Defendants.”

       The Trustee also sought authority to enter a Consent Order, which would have been

entered by the State Court and would have provided for the entry of a judgment against

Debtor for: (1) civil penalties in the total amount of $11,405,000; (2) restitution of

$14,232,210; and (3) $362,790.00 for attorney fees and costs incurred for bringing the

Complaint. The Consent Order would have provided for no relief against the Defendants

                                               6
Case 18-69019-lrc     Doc 69    Filed 07/24/19 Entered 07/24/19 09:22:04         Desc Main
                                Document      Page 7 of 25




other than Debtor.

       On March 7, 2019, the Trustee filed the Motion for Approval, in which the Trustee

sought approval of an agreement between the Trustee and the State with regard to the

automatic stay. The Motion for Approval anticipated the execution of an agreement

between the Trustee and the State (the “Agreement”), under which “the automatic stay . . .

shall be modified to permit the [State] (i) to collect payment and enforce [a State Court

judgment] against any third parties, including the non-debtor Defendants in the [Action],

and (ii) to take any collection actions with respect to [a State Court judgment] against such

parties”; “the automatic stay will not stay any action by the [State] to enforce and collect

any judgments obtained by the [State] against the non-debtor Defendants regardless of

whether collection involves the Bankruptcy Estate or property thereof”; and the Trustee

would agree to allow the State a general unsecured claim” in the same amount provided for

in the Consent Order, as opposed to the amount stated in the proof of claim filed previously

by the State—$22,178,685,199.60. At the hearing, counsel for the Trustee explained that

the stay relief provisions in the Agreement were intended to avoid issues as to whether the

State, while pursuing its claims against non-debtor parties, might violate the automatic stay

by pursuing alter ego claims and fraudulent transfer claims that belong to Debtor’s

bankruptcy estate.

       The Agreement also provided that: (1) funds collected by the State from enforcing a

                                             7
Case 18-69019-lrc     Doc 69    Filed 07/24/19 Entered 07/24/19 09:22:04         Desc Main
                                Document      Page 8 of 25




judgment against Debtor and the non-debtor Defendants to the extent such collection

involved Debtor’s estate or property thereof, would constitute property of the bankruptcy

estate and would be administered by the Trustee and used to pay allowed claims filed in this

case; and (2) any distribution to which the State would be entitled from Debtor’s

bankruptcy estate would be used to create a consumer fund from which the Trustee would

distribute funds to holders of allowed general unsecured consumer claims.

       On March 29, 2019, Quattrocchi filed his opposition to the Motions (Doc. No. 61)

(the “Objection”). In the Objection, Quattrocchi argued that the Court should not grant the

Motions because: (1) the Injunction Order serves no purpose because this is a Chapter 7

case, in which Debtor is no longer operating and there is no risk that the Trustee will

perform any of the acts to be enjoined; (2) the Motions “are plainly intended as a sub rosa

attempt to prejudice the rights of non-Debtor parties in the [Action] and to manipulate this

Court into implied ‘approval’ of the findings and conclusions in the Injunction Order; and

(3) the Agreement would “delegate the Trustee's rights and duties to pursue any alter ego

theory or fraudulent conveyance claims that the estate may have to the State.”

       Prior to the hearing on the Motions, the Trustee filed a supplemental hearing brief

(Doc. No. 65), in which the Trustee amended the Motion for Authority to no longer seek

authority for the Trustee to consent to the entry of the Injunction Order and to seek

authority for the Trustee to consent to entry of a revised consent order (the “Revised

                                             8
Case 18-69019-lrc     Doc 69       Filed 07/24/19 Entered 07/24/19 09:22:04      Desc Main
                                   Document      Page 9 of 25




Consent Order”) instead of the Consent Order. The Trustee also amended the Motion for

Approval to seek approval of a revised agreement with the State (the “Revised

Agreement”).

       As amended, the Motions now seek permission for the Trustee to enter into the

Revised Consent Order, which makes findings of fact and conclusions of law only with

regard to Debtor and “specifically provides that the findings and conclusions therein shall

not be binding on the other defendants in the State Court Action.” The Motions, as

amended, also seek approval of the Revised Agreement, which eliminates the provisions

under which the automatic stay would have been lifted to “permit the State of Georgia to

pursue claims against third parties.” The Revised Agreement continues to allow the

Trustee to redistribute funds that would be payable to the State to those injured consumers

who have filed claims in this case and makes clear that the portion of the State’s claim

attributable to civil penalties ($11,405,000) will be subordinated and paid at the priority

level prescribed by § 726(a)(4).

       The Trustee asserts that the amendments made to the Motions have resolved all of

Quattrocchi’s objections. At the hearing, Quattrochhi continued to press his objections,

insisting that the Trustee did not conduct a sufficient investigation into the State’s claims

and that the entry of the Revised Consent Order and the Revised Agreement would serve no

purpose and would be unfairly prejudicial to the nondebtor Defendants.

                                              9
Case 18-69019-lrc     Doc 69    Filed 07/24/19 Entered 07/24/19 09:22:04          Desc Main
                                Document     Page 10 of 25




       During the hearing, the Trustee testified that, within two days of the filing of

Debtor’s case, she began her investigation by visiting Debtor’s facility, which was

primarily a large call center, and meeting with Debtor’s principals. At the facility, the

Trustee found no computer server. The general state of the premises was that it appeared

to have been “cleaned out,” with empty file cabinets and empty desk drawers. The only

financial records available to the Trustee turned out to be vendor requests for payment.

The Trustee and her accountant interviewed the two principals regarding Debtor’s business

and how the Debtor ended up in bankruptcy. In the premises, the Trustee found about

forty computers and some copiers and attempted to retrieve data from these items.

       The Trustee reviewed the pleadings filed in the Action, including the complaint and

amended complaint, the State Court’s order granting the State’s motion for sanctions (Exh.

T-3), the State Court’s order on contempt (Exh. T-4), the State Court’s order granting the

State’s second motion for sanctions (Exh. T-5), and the State’s memorandum in support of

default judgment (Exh. T-13). The Trustee testified as to her understanding of the relief

sought by the State against the Debtor and the nondebtor Defendants as a challenge under

the GFBPA to Debtor’s practice of using a national internet marketing system that

misrepresented facts to make it appear as if Debtor was the provider of purchased services,

its failure to disclose that a third party provided the services and Debtor’s accurate location

and contact information, and its use of false endorsements. The Trustee further testified

                                              10
Case 18-69019-lrc      Doc 69     Filed 07/24/19 Entered 07/24/19 09:22:04         Desc Main
                                  Document     Page 11 of 25




that, when the State contacted her about the filing of the State’s Motion for Relief, she

understood that the State was seeking the entry of an injunction, civil penalties, restitution,

attorney’s fees, and costs. In deciding how to proceed with the administration of the case,

she considered the fact that Debtor’s answer had been stricken and Debtor’s main trial

counsel had withdrawn from the case, leaving Debtor unrepresented in the Action. Such

facts gave the Trustee concern regarding the liability that could accrue to Debtor’s

bankruptcy estate. The Trustee believed that she had no way to defend the claims and she

based her belief upon her understanding that Debtor was in default, due to its answer having

been stricken, that the State had moved for entry of default judgment, and, even if Debtor

were not in default, the documents necessary to such a defense had been destroyed through

spoliation. In negotiating the settlement with the State, the Trustee’s goal was to limit the

estate’s exposure to liability.

       The Trustee further considered the difference between the resources available to the

Trustee and those available to the State for litigating the claims. She also met with the

investigators working on the case for the State and reviewed the State’s documents in

support of its claims of $22 billion and considered the statutory basis upon which the State

rested its claims. In arriving at a suitable figure for the settlement of the State’s claim, the

Trustee considered Trustee’s Exhibit 13, which is a summary prepared by the State of the

number alleged violations of the GFBPA by Debtor, multiplied by the statutory amount of

                                              11
Case 18-69019-lrc            Doc 69      Filed 07/24/19 Entered 07/24/19 09:22:04   Desc Main
                                         Document     Page 12 of 25




$5,000 per violation, and looked at the number of customers—60,0003—who had been

affected by Debtor’s conduct and the number of days that Debtor had operated its business

using the allegedly violative practices. Based on her investigation, the Trustee concluded

that the potential for liability was far greater than the amount of the settlement arrived at

with the State. In further determining whether to agree to the amount of the State’s claim,

the Trustee reviewed Trustee’s Exhibits 11 and 12, which are an itemized list of time spent

by professionals working for the State.

          When deciding whether to enter the settlement, the Trustee was not aware of any

other settlements that the State had offered to or entered with any of the nondebtor

Defendants. She testified that, if the State had been willing to settle with other defendants

on better terms, such information would have been a factor in making her decision.

Nonetheless, the Trustee testified that learning of a potential settlement between the State

and Defendant Thomas Ricky Bray, Jr. for a lesser amount with better terms would not

have prevented her from entering the settlement with the State because, to her knowledge,

Defendant Bray played a lesser role in Debtor’s business and had limited financial

resources.

          Finally, when questioned as to the mechanics of the settlement and the distribution,

the Trustee agreed that it may be necessary to extend the claims bar date to allow additional

3
    This number was provided to the Trustee by Debtor’s principals.

                                                         12
Case 18-69019-lrc      Doc 69   Filed 07/24/19 Entered 07/24/19 09:22:04            Desc Main
                                Document     Page 13 of 25




injured consumers to file proofs of claim and that the possibility existed that consumer

claims could be paid twice.

                                   CONCLUSIONS OF LAW

       When deciding whether to approve a settlement, the bankruptcy court must

consider:

       (a) The probability of success in the litigation; (b) the difficulties, if any, to
       be encountered in the matter of collection; (c) the complexity of the
       litigation involved, and the expense, inconvenience and delay necessarily
       attending it; (d) the paramount interest of the creditors and a proper
       deference to their reasonable views in the premises.

Wallis v. Justice Oaks II, Ltd. (In re Justice Oaks II, Ltd.), 898 F.2d 1544, 1549 (11th Cir.

1990) (quoting Martin v. Kane (In re A & C Prop.), 784 F.2d 1377, 1381 (9th Cir. 1986)).

“Courts consider these factors to determine ‘the fairness, reasonableness and adequacy of a

proposed settlement agreement.’” Chira v. Saal (In re Chira), 567 F.3d 1307, 1312–13

(11th Cir. 2009) (quoting Martin v. Kane (In re A & C Prop.), 784 F.2d 1377, 1381 (9th

Cir. 1986)). The Supreme Court has explained that:


       [t]here can be no informed and independent judgment as to whether a
       proposed compromise is fair and equitable until the bankruptcy judge has
       apprised himself of all facts necessary for an intelligent and objective
       opinion of the probabilities of ultimate success should the claim be litigated.
       Further, the judge should form an educated estimate of the complexity,
       expense, and likely duration of such litigation, the possible difficulties of
       collecting on any judgment which might be obtained, and all other factors

                                              13
Case 18-69019-lrc     Doc 69   Filed 07/24/19 Entered 07/24/19 09:22:04          Desc Main
                               Document     Page 14 of 25




       relevant to a full and fair assessment of the wisdom of the proposed
       compromise.

Protective Comm. for Indep. Stockholders of TMT Trailer Ferry v. Anderson, 390 U.S.

414, 424 (1968); see also In re Vazquez, 325 B.R. 30, 36 (Bankr. S.D. Fla. 2005) (“The

court is neither to ‘rubber stamp’ the trustee's proposals nor to substitute its judgment for

the trustee's, but rather to canvass the issues and determine whether the settlement falls

below the lowest point in the range of reasonableness.” (internal quotation marks and

citation omitted)). That being said, the Court is “not required to hold a mini-trial on the

issues involved in the case being compromised,” but rather is obligated to canvass “the

issues and see whether the settlement falls below the lowest point in the range of

reasonableness.” In re Dennett, 449 B.R. 139, 144–45 (Bankr. D. Utah 2011).

“[S]ettlements are favored in bankruptcy,” and “[a]ppellate courts have held that a

bankruptcy court's approval of a compromise must be affirmed unless the court's

determination is either (1) completely devoid of minimum evidentiary support displaying

some hue of credibility, or (2) bears no rational relationship to the supportive evidentiary

data.” Id. at 144 (Bankr. D. Utah 2011).

       Quattrochhi asserts that the Trustee has not demonstrated that the proposed

settlement is in the best interest of the Estate.     First, Quattrochhi submits that the

settlement serves no purpose other than to give the State Court the false perception that


                                             14
Case 18-69019-lrc      Doc 69   Filed 07/24/19 Entered 07/24/19 09:22:04       Desc Main
                                Document     Page 15 of 25




this Court has independently determined the truth of the factual findings contained in the

Revised Consent Order for purposes of obtaining some advantage against the nondebtor

Defendants. Second, Quattrochhi takes issue with the fact that the settlement does not

fully resolve the issues between Debtor and the State, as it would preserve the State’s

ability to seek an injunction against Debtor and to seek other relief that has not been

granted previously. In essence, Quattrochhi questions why the entry of the Revised

Consent Order or any further resolution of the State Court Action as it pertains to Debtor

is even necessary, given the fact that the Trustee is agreeing to the amount of the allowed

claim.

         As to the probability of success in the litigation and the complexity, expense,

inconvenience, and delay of the litigation factors, the Court has reviewed the Amended

Complaint and concludes that, if the Trustee did not agree to entry of the consent

judgment, the Action would likely be resolved by the State Court in the State’s favor as

to liability because Debtor is in default, the factual allegations in the Amended Complaint

are deemed admitted, and such allegations appear to state a claim against Debtor for

liability under the GFBPA. The Trustee would then have to decide whether to incur

additional expenses in defending the trial on damages or take the risk that, based on the

amount the State is asking the State Court to award, the damages awarded could greatly

exceed the settlement amount.      Having considered the allegations of the Amended

                                            15
Case 18-69019-lrc               Doc 69      Filed 07/24/19 Entered 07/24/19 09:22:04                         Desc Main
                                            Document     Page 16 of 25




Complaint, the number of customers Debtor has transacted business with, and the

maximum statutory penalty allowable under O.C.G.A. § 10-1-397(b), the Court

concludes that the probability of the Estate’s limiting its exposure to damages in an

amount below the settlement amount is quite low. Therefore, the low probability of

success and the additional expense to be incurred in the process of defending the suit

favors approval of the settlement.4

           Finally, as to the paramount interest of the creditors and a proper deference to their

reasonable views, the Court concludes that this factor also favors approval of the

settlement. Other than the State, no creditors with filed proofs of claim have weighed in

on whether the settlement should be approved. The State, however, obviously supports

the settlement and acts for the benefit of several of the creditors who have filed claims.

The settlement would likely reduce the amount of the claim to be paid to the State, which

would inure to the benefit of the nonconsumer creditors.

           As to whether the settlement is overall fair and equitable and was negotiated at

arm’s length and in good faith, the State and the Trustee take the position that the

Trustee’s agreement to the findings of fact and conclusions of law is necessary to permit

the entry of a judgment, while Quattrochi insists that the State Court would enter a

consent judgment without findings of fact. Further, where the Trustee has agreed to an


4
    As the Estate is the defendant in the Action, the difficulties of collection factor does not apply to this case.
                                                              16
Case 18-69019-lrc     Doc 69    Filed 07/24/19 Entered 07/24/19 09:22:04          Desc Main
                                Document     Page 17 of 25




allowed claim in the bankruptcy case, Quattrochi argues that the State does not even need

a judgment. According to Quattrochi, the State’s insistence on the entry of a judgment

with findings of fact supports the conclusion that the State is acting out of an improper

motive and is merely trying to obtain a litigation advantage over the nondebtor

Defendants.    Quattrochi urges the Court to withhold its approval of the settlement

because such is not an equitable and proper use of the bankruptcy system.

       The Court believes that the State’s desire to have a judgment entered against

Debtor is reasonable under the circumstances. Even though the Trustee has agreed to

the allowance of a claim in a certain amount, the State may be concerned that another

party in interest may object to the claim and assert that the Trustee’s agreement to allow

the claim does not preclude a party in interest from objecting. The state of the law is

unsettled with regard to whether a creditor has standing to object to another creditor’s

claim when the Trustee agrees to allow a claim. See 11 U.S.C. § 502(a); In re C.P. Hall

Co., 513 B.R. 540, 544 (Bankr. N.D. Ill. 2014) (“The court's obligation to rule on a claim

objection is mandatory, and the creditor's right to a ruling is also unqualified. Nothing in

the Code subordinates that right to the trustee's duty to administer the estate, let alone his

agreement with a creditor that the creditor's claim will be allowed.”); In re

Mechanicsburg Fitness, Inc., 592 B.R. 798, 808 (Bankr. M.D. Pa. 2018) (“The most

natural reading of section 502(a), then, is that it confers an unfettered right upon chapter

                                             17
Case 18-69019-lrc       Doc 69   Filed 07/24/19 Entered 07/24/19 09:22:04          Desc Main
                                 Document     Page 18 of 25




7 creditors to object to the claims or interest of others.”). It is not unreasonable or clear

proof of an ulterior motive for the State to request the entry of a judgment, as opposed to

having a claim “liquidated” only by the Trustee’s agreement not to object to its proof of

claim.

         Further, the Court rejects the argument that the State Court will be misled by this

Court’s granting authority to the Trustee to enter the Revised Consent Order. The

record of this case is clear that the Trustee has agreed to the findings of fact in order to

permit the State Court to apply the applicable law to these matters and to enter a

judgment to liquidate the State’s claim against Debtor only. The Court has faith that the

State Court will properly and fairly evaluate each case before it, notwithstanding the fact

that this Court has deferred to the Trustee’s business judgment that continuing to fight the

entry of a judgment against a debtor whose answer has been stricken for discovery

violations and is defunct without business or resources is a sensible approach.

         For all of the above reasons, the Court is persuaded, and finds and concludes, that in

proposing the compromise, the Trustee has acted in good faith, under an honest belief that

the settlement is in the best interest of the estate, and that she has adequately informed

herself of the material facts and the applicable law, consistent with the business judgment

rule. The Trustee clearly considered the nature of the State’s claims, the Estate’s likely

defenses, litigation costs, and the practical obstacles to defending the State’s claims and

                                               18
Case 18-69019-lrc     Doc 69   Filed 07/24/19 Entered 07/24/19 09:22:04        Desc Main
                               Document     Page 19 of 25




reasonably concluded that further defense of the Action would have an overall negative

effect on creditors of the Estate. Moreover, the record presented at the hearing, while not

without its weaknesses, is sufficient for this Court to perform its independent duty to

analyze the proposed settlement. “The big picture here convinces the Court that this

settlement should be approved because it does not fall below the ‘lowest point of

reasonableness.’” U.S. ex rel. Rahman v. Oncology Assocs., P.C., 269 B.R. 139, 153 (D.

Md. 2001), aff'd sub nom. U.S. ex rel. Rahman v. Colkitt, 61 F. App'x 860 (4th Cir. 2003)

(quoting In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir. 1983)). Accordingly, the

objections raised by Quattrochi and joined by Debtor will be overruled, and


       IT IS HEREBY ORDERED that the Motion is GRANTED.


                                 END OF DOCUMENT

Distribution List

All parties on the attached Mailing Matrix




                                            19
Label Matrix for Case    18-69019-lrc
                  local noticing        Doc 69A & AFiled
                                                    Balloon07/24/19
                                                            Rides LLC Entered 07/24/19 09:22:04
                                                                                        AERIAL PATROL Desc Main
113E-1                                            Document
                                              15 Ermer Rd.          Page 20 of 25       116 Rotor Way,
Case 18-69019-lrc                             Salem, NH 03079-1271                      Sherwood, AR 72120-2797
Northern District of Georgia
Atlanta
Wed Jul 17 16:52:45 EDT 2019
AMERICAN HELICOPTERS INC                      ATD Flight Systems                        Air Capital Dropzone Skydiving
10503 Wakeman Dr,                             10 NW Richards Road                       7015 S 143rd East
Manassas, VA 20110-7811                       Kansas City, MO 64116-4253                Derby, KS 67037-9576



Jonathan A Akins                              Allyson Sherwood                          Amazing Adventures
Schreeder, Wheeler & Flint, LLP               Apt. 304                                  PO Box 891951
Suite 800                                     310 Passaic Ave.                          Temecula, CA 92589-1951
1100 Peachtree Street NE                      Harrison NJ 07029-2837
Atlanta, GA 30309-4516

Amazing Adventures/Del Mar                    Amazing Adventures/Temecula               American Freedom Hot Air Ballo
Del Mar, CA 92014                             Temecula, CA 92592                        617 Briarwood Dr.
                                                                                        Elverson, PA 19520-8635



Anna   Smelser                                Arkansas Air Sports                       Asta Quattrocchi
Unit   C                                      1 Airport Rd                              2460 Due West Circle
5709   Vosler Ave.                            Morrilton, AR 72110-9243                  Kennesaw, GA 30152-3304
JBER   AK 99506-4528


Asta Quattrocchi                              Bac Helicopters                           Balloons Unlimited
2460 Due West Circle NW                       5502 Route 104                            20273 Unison Rd
Kennesaw, GA 30152-3304                       Williamson, NY 14589-9625                 Round Hill, VA 20141-1846



Beth Gonzalez                                 Boise Hot Air Company                     Bullseye Auction & Appraisal, LLC
No. 104                                       Garden City, ID 83714                     Mr. Scott Schwartz
8125 112th Street                                                                       500 Pike Park Drive, Suite F
Seminole Florida 33772-4664                                                             Lawrenceville, GA 30046-2416


CHARLOTTE HELICOPTERS                         Camorin, LLC                              Canton Air Sports
1110 Baron RD                                 2601 Summers St.                          14008 Union Ave NE,
Waxhaw, NC 28173-9322                         Kennesaw, GA 30144-3547                   Alliance, OH 44601-9312



Captain Telegram                              Christopher M. Carr                       Cassy Pressley
719 Elmwood Ave                               40 Capitol Square, S.W.                   Apt. 1820
Columbia, SC 29201-2001                       Atlanta, GA 30334-9057                    13300 Atlantic Blvd.
                                                                                        Jacksonville FL 32225-6147


Charlotte Helicopters                         Cherokee Helicopters                      Christine Jeffries
1499 Airport Rd,                              264 Casino Trail,                         4821 Sharon Drive
Monroe, NC 28110                              Cherokee, NC 28719-9154                   Evans GA 30809-6207
Christine Kabay Case 18-69019-lrc   Doc 69John Filed  07/24/19 Entered 07/24/19 09:22:04
                                               A. Christy                                     DescCorp
                                                                                 Classic Helicopter    Main
112 Grandvue Drive                            Document          Page    21
                                          Schreeder, Wheeler & Flint, LLP  of 25 2143 E Street Suite 2
Sarver, PA 16055-9568                     1100 Peachtree Street                     Auburn, WA 98002-1612
                                          Suite 800
                                          Atlanta, GA 30309-4516

Cleveland Skydiving Center                Comcast                                   Courtney Munn-Huesca
15199 Grove Rd                            1575 Church St.                           14639 Evergreen Drive
Garrettsville, OH 44231-9541              Decatur, GA 30033-6055                    Burton, OH 44021-9649



Damn Yankee Balloons: Lewiston            David Doidge and Lisa Doidge              Debra Castelot
241 Weld St Lewiston / Auburn,            a/k/a Lisa Doidge-William Cameron(Bill)   PO Box 383
Lewiston, ME 04240                        1716 Highland Dr. SW                      66 Summer Street
                                          Vero Beach FL 32962-6948                  Peterborough, NH 03458-2455


Delmarva Balloon Rides                    Gregory D. Ellis                          Endless Mountain Skydivers
100 North Main Street                     Lamberth, Cifelli, Ellis & Nason, P.A.    17 Runway Rd Tunkhannock
Greensboro, MD 21639-1472                 Suite N313                                Tunkhannock, PA 18657-5802
                                          1117 Perimeter Center West
                                          Atlanta, GA 30338-5445

Epiq Global                               Erran Yearty                              Explore FreeFall
Two Ravinia Drive                         4825 Thicket Path                         3477 S. 200 E. Franklin
Suite 850                                 Acworth, GA 30102-7953                    Franklin, IN 46131
Atlanta, GA 30346-2126


Fair Winds, Inc.                          Falcon Exhibition Skydiving Te            Felipe Velasco
PO Box 4253                               Noah’s Ark Airport                        6 Octavia Way
Boulder, CO 80306-4253                    7620 NW River Rd                          Safety Harbor FL 34695-5217
                                          Kansas City, MO 64152


Will B. Geer                              Gentle Breezes, LLC                       George W. Fitting
Wiggam & Geer, LLC                        3807 State Rd 19                          5522 Baum Blvd.
Suite 1245                                Sun Prairie, WI 53590-9371                Apt. 210
50 Hurt Plaza SE                                                                    Pittsburgh, PA 15232-5201
Atlanta, GA 30303-2916

Georgia Department of Labor               Georgia Department of Revenue             Georgia Dept. of Labor
148 Andew Young Int’l Blvd. NE            1800 Centrury Center Blvd                 Suite 826
Atlanta, GA 30303-1751                    Suite 9100                                148 Andrew Young Inter. Blvd., NE
                                          Atlanta, GA 30345                         Atlanta GA 30303-1751


Georgia Dept. of Labor                    Great Flight Balloons                     Whitney W. Groff
Suite 910                                 2835 Silver Creek Dr                      Georgia Attorney General
148 Andrew Young Inter. Blvd., NE         New Albany, IN 47150-1938                 40 Capitol Square, SW
Atlanta GA 30303-1751                                                               Atlanta, GA 30334-9057


H1 Flight Inc.                            HELITEAM                                  Heaven Bound Ascensions
2417 Regency Rd. Ste B                    235 Nilson Way,                           66 North Villageview Rd
Lexington, KY 40503-2947                  Orlando, FL 32803-6488                    Tallmadge, OH 44278-2040
Helinet Aviation Case 18-69019-lrc    Doc 69High Filed  07/24/19 Entered 07/24/19 09:22:04
                                                 Sky Adventures                                 Desc Main
                                                                                   High Tide Helicopters
16303 Waterman Dr.                              Document
                                            60298 Highway 50    Page 22 of 25      4345 Airport Rd SE,
Van Nuys, CA 91406-1222                     Penrose, CO 81240-9513                  Southport, NC 28461



Hot Air Expeditions                         ISLAND EXPRESS                          In Flight Ballon Adventures
Deer Valley Airport 704 west D              1175 Queens Hwy                         Spain Inn 2
704 West Dear Valley Rd                     Long Beach, CA 90802-6332               1045 State Hwy 173
Phoenix, AZ 85027                                                                   Asbury, NJ 08802-1175


ANNE S Infinger * (T)                       Internal Revenue Service                Jacquelyn L Kneidel
40 Capitol Square, S.W.                     PO Box 7346                             2 Martin Luther King, Jr. Dr.
Atlanta, GA 30334-9057                      Philadelphia, PA 19101-7346             Suite 356 East Tower
                                                                                    Atlanta, GA 30334


Jeff Prahl                                  John Quella                             Jonathon Tamm
7367 Hollywood Blvd                         1611 Delaware St.                       4006 Woodland Avenue
Apt 205                                     Oshkosh WI 54902-6724                   Royal Oak, MI 48073-1843
Los Angeles, CA 90046-2968


Jonelle Bein                                Julie Lynn Howe                         Just Say Skydive Inc.
a/k/a Christina (Tina) Bein                 1309 Monter Avenue                      d/b/a School Of Human Flight
5627 S.E. Paramount Dr.                     Louisville OH 44641-2033                c/o Cindy Pirkkala, President
Stuart FL . 34997-8515                                                              2136 Faulk Dr.
                                                                                    Tallahassee FL 32303-7312

Jacquelyn L. Kneidel                        Lake Wales Skydiving                    Lamberth Cifelli Stokes Ellis & Nason, P.A.
Office of the Attorney General              440 South Airport Rd                    Suite W212
Suite 356                                   Lake Wales, FL 33859-8170               1117 Perimeter Center West
2 Martin Luther King, Jr. Drive, SE                                                 Atlanta, GA 30338-5456
Atlanta, GA 30334-9077

Leah Diamond                                Lone Star Parachute Center              M. Dru Levasseur
c/o Ryan R. Hendley                         2953 N Magnolia Ave                     1450 La France Street, NE
Post Office Box 2863                        Luling, TX 78648-4565                   Apt 542
Tuscaloosa, Alabama 35403-2863                                                      Atlanta, GA 30307-2943


MONARCH HELICOPTERS                         Maria Tu                                Marisol Angelica Vazquez
220 Tune Airport Dr.                        95 Heights Lane                         2255 Arkansas Ln Apt# 1213
Nashville, TN 37209-1060                    Apt 35                                  Grand Prairie, TX 75052-7425
                                            Trevose, PA 19053-7665


Marvelay, LLC.                              Miami Fly                               Michigan Balloon Adventures
2601 Summers St, Suite 300                  14150 SW 129th ST.                      26 South Diamond Road
Kennesaw, GA 30144-3548                     Miami, FL 33186-5310                    Mason, MI 48854-9635



Martha A. Miller                            Martha A. Miller                        Napa Valley Drifters
Martha A. Miller, P.C.                      Martha Miller Law, LLC                  3385 Solano Ave
P. O. Box 5630                              P. O. Box 5630                          Napa, CA 94558-3203
Atlanta, GA 31107-0630                      Atlanta, GA 31107-0630
                Case 18-69019-lrc
New Flyers Association              Doc 69No Limits
                                               FiledSkydiving:
                                                      07/24/19       Entered 07/24/19 09:22:04
                                                               West Poin               Office of the Desc   Main Trustee
                                                                                                     United States
2160 West Case Road                           Document
                                          1001 Airport Rd       Page     23 of 25      362 Richard Russell Building
Columbus, OH 43235-2539                    Mattaponi, VA 23110                           75 Ted Turner Drive, SW
                                                                                         Atlanta, GA 30303-3315


Old World Balloonery                       P&L Air                                       Patricia D. Ireland
12600 W 142nd St.                          4701 E Saile Dr.                              88 Pierce St.
Overland Park, KS 66221-8072               Batavia, NY 14020-1088                        Westover WV 26501-4459



Paula J. Richard                           Phoenix Flight Academy                        Piedmont Skydiving
413 West Easy St.                          3867 N. Aviation Way                          799 Red Acres Rd
Destrehan LA 70047-4125                    Greenfield IN 46140-9640                      Salisbury, NC 28147



Randall W. Williams                        Republic Helicopters                          Robin Lynn McKay
Kristie G. Fletcher                        8315 FM 2004                                  218 Whetherbine Way West
No. C                                      Santa Fe, TX 77510-8451                       Tallahassee FL 32301-8517
150 13 Ave. North
Jacksonville Beach FL 32250-7369

William A. Rountree                        Royal Gorge Skydive                           Scott Jasinkowski
Rountree Leitman & Klein, LLC              Fremont County Airport                        7023 Twin Lakes Rd
Century Plaza I                            60298 Highway 50,                             Perrysburg, OH 43551-6103
2987 Clairmont Road                        Penrose, CO 81240-9513
Suite 175
Atlanta, GA 30329-4406
Seattle Ballooning                         Shruti Shenbagam                              Silverhawk Aviation
16247 8th Ave SW                           Apt. 203                                      4505 Aviation Way
Seattle, WA 98166-2913                     5090 N Primitovo Way                          Caldwell, ID 83605-8143
                                           Fresno CA 93710-8237


Sinton Helicopters                         Sky Adventures                                Sky Down Skydiving, LLC
4720 Wing Way #118                         4191 Locust Valley Ln                         5111 Aviation Way
Paso Robles, CA 93446-8518                 Oxford, MI 48370-1401                         Caldwell, ID 83605-1500



Skydive Alabama                            Skydive Cross Keys                            Skydive Eagle Creek
228 Co Rd 1360                             300 Dahlia Ave                                29338 SE Heiple Rd
Vinemont, AL 35179-6023                    Williamstown, NJ 08094-3470                   Eagle Creek, OR 97022



Skydive Georgia                            Skydive Grand Haven                           Skydive Hollister
493 Airport Rd.                            16448 Comstock St.                            Hollister, CA 95023
Cedartown, GA 30125-5049                   Grand Haven, MI 49417-9423



Skydive Indianapolis                       Skydive Mesquite                              Skydive Mesquite, LLC
3009 State Road 28                         1200 Kittyhawk Drive                          1737 TALON AVENUE
Fortville, IN 46040-1000                   Mesquite, NV 89027-3212                       HENDERSON, NV 89074-0951
Skydive Midwest Case 18-69019-lrc         Doc 69Skydive
                                                     Filed  07/24/19 Entered 07/24/19 09:22:04
                                                        Oregon                                      Desc Main
                                                                                       Skydive Palm Beach
13851 56th Rd, Sturtevant                           Document
                                                12150 S Hwy        Page 24 of 25       Palm Beach County Glades
Sturtevant, WI 53177-2139                       211 Molalla                              Pahokee, FL 33476
                                                Molalla, OR 97038


Skydive Pennsylvania                            Skydive Philadelphia                     Skydive Taft
496 old Ash Road                                1300 Schoolhouse Rd                      500 Airport Road Taft
Mercer, PA 16137-4044                           Perkasie, PA 18944-2110                  Taft, CA 93268-3017



Skydive Temple                                  Skydive Tennessee                        Skydive The Rock
15771 South I-35                                807 william Northern Blvd                4046 WI 67 Hangar 2
Salado, TX 76571                                Tullahoma, TN 37388-4734                 Beloit, WI 53511



Skydive Three Forks                             Skydive Warren County                    Skydive West Coast
Hanger #20                                      4925 N. State Route 42                   200 S. Hathaway Street
1680 Airport Rd                                 South Point, OH 45680                    Banning, CA 92220-5900
Three Forks, MT 59752-9085


Skydive West Texas                              Snohomish Balloon Ride                   South Bay Aviation
Seagraves Airport                               9900 Airport Way                         3481 Airport Dr
Seagraves, TX 79359                             Snohomish, WA 98296-8273                 Torrance, CA 90505-6180



South Carolina Skydiving                        Southern Minnesota Skydiving             Stanley Obrecht
11920 Gapeway Rd.                               35493 110th St.                          56 Lou Juan Dr.
Andresws, SC 29510-6546                         Waseca, MN 56093-4520                    Glen Carbon IL 62034-1921



State of Georgia                                State of Georgia                         State of Georgia, co JKneidel
Georgia Department of Law                       ex rel. Christopher M. Carr              Consumer Protection, 2 Martin
Jacquelyn L. Kneidel                            Georgia Department of Law                Luther King, Jr. Dr. Ste 356
2 Martin Luther King, Jr. Drive                 Whitney Groff,                           Atlanta, GA 30315-2735
Suite 356, East Tower                           40 Capitol Square, SW
Atlanta, GA 30334                               Atlanta, GA 30334-9057
Stonebridge Accounting & Forensics LLC          Sunrise Balloons Miami                   Susan Thosley
Spence Shumway                                  18300 SW 137th Ave                       10395 Wellington Rd.
Stonebridge Accounting & Forensics, LLC         Miami, FL 33177-6482                     Streetsboro OH 44241-5156
P.O. Box 1290
Grayson, GA 30017-0025

Taking off Hot Air Balloon Com                  Texas Aviation Academy                   The Heli Team
Foley, AL 36535                                 1642 Entrance Drive                      4040 E Concord St
                                                New Braunfels, TX 78130-2741             Orlando, FL 32803-5220



The Sandifer Law Firm, LLC                      Thomas Palmer                            Tiffany Kay
2987 Clairmont Road                             a/k/a David and Katie Palmer             339 Snow Ave.
Suite 350                                       358 W. Whitetail Court                   Browns Mills NJ 08015-1731
Atlanta, GA 30329-4435                          Kuna ID 83634-3199
Tinita Murray Case 18-69019-lrc             Doc 69TotalFiled
                                                        Flight07/24/19
                                                               Solutions    Entered 07/24/19 09:22:04      DescRides
                                                                                              Tranquility Balloon Main
1107 WillowBrook Dr.                                  Document
                                                  450 Airport Rd St 200  Page 25 of 25        2330 Willow Oak Dr
Fishers IN 46038-2051                                Louisburg, NC 27549-6806                             Wesley Chapel, FL 33544-5604



Robert Trauner                                       Trudy Rothrock                                       United States Attorney
P. O. Box 421025                                     697 Red Arrow Tr                                     Northern District of Georgia
Atlanta, GA 30342-8025                               Palm Desert, CA 92211-7427                           75 Ted Turner Drive SW, Suite 600
                                                                                                          Atlanta GA 30303-3309


WESTERN PARACHUTE SALES                              Wardell Bradford                                     Western New york Skydivers
29388 SE Heiple Rd                                   3630 Maywood Avenue                                  4907 Pine Hill
Eagle Creek, OR 97022-9664                           Fort Wayne IN 46806-4572                             Albion, NY 14411



World Skydiving Center                               ZEPHYR HELICOPTER COMPANY
Herlong Recreational Airport                         3499 Airport Circle
9300 Normandy Blvd #400                              Steamboat Springs, CO 80487
Jacksonville, FL 32221-5522




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Amazing Adventures, Inc.                          (u)Camorin, LLC                                      (d)Martha A. Miller
PO Box 891951                                                                                             Martha Miller Law, LLC
Temecula, CA 92589-1951                                                                                   P. O. Box 5630
                                                                                                          Atlanta, GA 31107-0630


(u)Nashville Flight Training                         (u)Asta Quattrocchi                                  End of Label Matrix
801 Hanger Lane                                                                                           Mailable recipients   160
                                                                                                          Bypassed recipients     5
                                                                                                          Total                 165
